Citation Nr: 0817983	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 
2004, for a grant of a 30 percent rating for cataracts.

2.  Entitlement to service connection for venous 
insufficiency, to include as secondary to service-connected 
diabetes.

3.  Entitlement to service connection for dental treatment 
purposes for loss of teeth.

4.  Entitlement to service connection for a bilateral knee 
condition to include as due to the use of insulin.

5.  Entitlement to service connection for a left arm 
condition to include as due to the use of insulin.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to an effective date prior to June 9, 2004 
for a grant of service connection for left foot neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.  This matter is on appeal from the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veteran's Law 
Judge at a February 2008 VA Central Office hearing.

The issues of entitlement to service connection for dental 
treatment purposes for loss of teeth, for a bilateral knee 
condition to include as due to the use of insulin, for a left 
arm condition to include as due to the use of insulin, and 
for glaucoma, and entitlement to an effective date prior to 
June 9, 2004 for a grant of service connection for left foot 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's disability rating for cataracts was 
increased from noncompensable to 30 percent effective 
November 23, 2004, in a June 2005 rating decision following 
cataract surgery performed on April 13, 2005.

2.  The evidence does not show an increase in the veteran's 
cataract disability in the period prior to the current 
effective date.

3.  The veteran's service medical records show no indications 
of treatment or complaints regarding venous insufficiency.

4.  The veteran has been diagnosed with venous insufficiency.

5.  The evidence does not support the conclusion that the 
diagnosis of venous insufficiency is related either to 
service or to the veteran's service-connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 23, 
2004, for grant of a 30 percent rating for cataracts have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.84a, Diagnostic Code (DCs) 
6028, 6029, Table V (2007). 

2.  The criteria for service connection for venous 
insufficiency as secondary to service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for an earlier effective date of the 
increased rating for cataracts arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
he was afforded a formal VA examination. The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

As for the claim for service connection for venous 
insufficiency, the VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
veteran has submitted private treatment records and letters 
from private physicians.  The veteran also submitted numerous 
medical articles regarding his condition.  And he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  In 
addition, he was afforded a VA medical examination regarding 
this claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim  that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Earlier Effective Date of Increased Disability 
Rating

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

Here, service connection was initially established for 
cataracts and diabetic retinopathy in a June 2003 rating 
decision and a noncompensable disability evaluation was 
assigned.  In a June 2004 notice of disagreement, the veteran 
appealed the noncompensable disability rating and, in a June 
2005 rating decision, it was subsequently increased to 30 
percent effective November 23, 2004.  In July 2005, the 
veteran submitted a notice of disagreement with the effective 
date assigned for this increased rating.

The RO claimed that the November 23, 2004 date was the date 
of the veteran's claim for an increased disability rating.  
The increased disability rating was granted as a result of 
increased disability following the veteran's April 13, 2005 
cataract removal surgery under DC 6029 for aphakia.  Pre-
operatively, cataracts are rated on their resulting 
impairment of vision.  Post-operatively, however, cataracts 
can be rated either on their resulting impairment of vision 
or on resulting aphakia.  See 38 C.F.R. § 4.84a DC 6028.  

Regardless that the veteran's claim for increased disability 
rating could be considered to have been submitted prior to 
the current effective date of November 23, 2004 as his notice 
of disagreement with the noncompensable disability rating was 
received in June 2004, the veteran's cataracts were not shown 
to have resulted in impairment of vision sufficient to 
warrant an increased rating prior to the current effective 
date of November 23, 2004.  Prior to the date of November 23, 
2004, the veteran's cataracts were pre-operative and must 
therefore be rated on impairment of vision alone.  The 
medical evidence from this period includes a March 2004 eye 
examination at which time the veteran's vision was noted to 
be 20/25 and 20/40.  Prior to that, in January 2003, the 
veteran's vision was noted to be 20/30 and 20/20.  At no time 
during the period prior to November 23, 2004 does the 
evidence indicate vision impairment that would warrant a 
compensable rating.  See 38 C.F.R. § 4.84a, Table V.

As it is not factually ascertainable that the veteran's 
cataracts underwent an increase in disability prior to the 
current effective date, the effective date of November 23, 
2004, and no earlier, is warranted and the claim for an 
earlier effective date must be denied.

Claim for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Although there was an 
amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate no complaints 
or treatment regarding venous insufficiency or complaints of 
related symptoms.  Indeed, the thrust of the veteran's claim 
is that the venous insufficiency is aggravated by the 
veteran's service-connected diabetes mellitus or another 
service-connected residual of diabetes mellitus.

The veteran is service connected for diabetes mellitus with 
abnormal kidney function which is rated as 20 percent 
disabling from July 19, 2001.  The veteran is also service-
connected for several disabilities associated with his 
diabetes mellitus.  These include diabetic retinopathy and 
cataracts and peripheral neuropathy of each lower extremity.  

The veteran specifically contends that his venous 
insufficiency is aggravated by the peripheral neuropathy of 
the lower extremities.  However, the weight of the medical 
evidence is against such a conclusion.  The only medical 
evidence suggesting such a conclusion is in the form of a 
letter dated in September 2007 from a physician at the Mayo 
Clinic who admits to have not treated the veteran for venous 
insufficiency but who states that with regards to the 
veteran's diagnoses of venous insufficiency and diabetes, 
"the problems caused by one of these conditions may be 
aggravated by the presence of the other."

On the other hand, the veteran submitted an earlier private 
medical record in which the physician concluded that the 
diabetic peripheral neuropathy was aggravated by the venous 
insufficiency but not the other way around.  In addition, the 
veteran underwent a VA examination in February 2005 at which 
time the examiner concluded, after physically examining the 
veteran and reviewing all of the evidence in the veteran's 
claims file at that date, that "he does have moderate to 
severe venous insufficiency but this is not a complication of 
nor is it aggravated by his diabetes."

While the one September 2007 Mayo Clinic letter suggests that 
there could be aggravation of the venous insufficiency as a 
result of the veteran's diabetes, the remainder of the 
medical evidence suggests convincingly otherwise.  The VA 
examination is given more weight in this determination as 
that examiner had the benefit of reviewing the veteran's 
medical records and examining the veteran physically before 
making any conclusion regarding possible aggravation.  Also, 
the VA examiner's conclusion is not vague or speculative in 
nature as is the conclusion made in the September 2007 
letter.  The VA examiner speaks in the specific terms of the 
veteran's conditions and not in theoretical propositions and 
concludes definitively that there is no aggravation of the 
veteran's venous insufficiency.  As a result, this opinion is 
given greater weight than that made in the September 2007 
letter.

The Board has also considered the veteran's statements and 
the various articles he has submitted which he claims 
indicate that his venous insufficiency is related to his 
diabetes and/or his active duty service.  In this vein, lay 
evidence, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Also competent evidence, the medical articles submitted are 
clearly competent however, they are not very probative as 
they are general and not written with the veteran's specific 
medical condition in mind.  In this case, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
the various medical articles submitted.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

An effective date prior to November 23, 2004, for a grant of 
a 30 percent rating for cataracts, is denied.

Service connection for venous insufficiency, to include as 
secondary to service-connected diabetes, is denied.


REMAND

The issues of entitlement to service connection for dental 
treatment purposes for loss of teeth, for a bilateral knee 
condition to include as due to the use of insulin, for a left 
arm condition to include as due to the use of insulin, and 
for glaucoma, and entitlement to an effective date prior to 
June 9, 2004 for a grant of service connection for left foot 
neuropathy were all addressed in a December 2004 statement of 
the case (SOC).  In February 2005, within the necessary time 
period for appeal, the veteran filed a VA Form 9 in which he 
indicated he wanted a VA Central Office hearing on those 
issues and wanted to appeal those issues.  None of these 
issues has been addressed since that date by the RO.  The 
record also includes additional medical evidence added to the 
file following the February 2004 SOC.  A remand is necessary 
for a VA Central Office hearing to be scheduled and for the 
RO to review the entirety of the evidence which has been 
received since the December 2004 statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the claims for 
entitlement to service connection for 
dental treatment purposes for loss of 
teeth, for a bilateral knee condition to 
include as due to the use of insulin, for 
a left arm condition to include as due to 
the use of insulin, and for glaucoma, and 
entitlement to an effective date prior to 
June 9, 2004 for a grant of service 
connection for left foot neuropathy while 
considering the evidence that has been 
submitted since the December 2004 
statement of the case.

2.  The veteran's VA Form 9 submitted in 
February 2005 included a request for a VA 
Central Office hearing.  If any of the 
claims remain denied, clarify if the 
veteran still desires to have such 
hearing, and if so, make arrangements to 
schedule the appellant for such a hearing 
as is requested.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


